DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 04/28/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 18 and 35 now recite: 
“for every one partitioned unit of the plurality of partitioned units: 
identifying a first motion vector and a second motion vector; 
refining the first and second motion vectors via a refining process, wherein the refining process includes: 
for each refined motion vector candidate, computing a distortion cost of the refined first and second motion vectors based on a difference between a first reference pixel set in a first reference frame indicated by the refined first motion vector and a second reference pixel set in a second reference frame indicated by the refined second motion vector, wherein the pixel sets are sub-sampling pixel data of a subset of the pixel data in only odd or even numbered lines of the pixel data according to the refined first and second motion vectors, 
wherein, when a plurality of distortion costs for the plurality of partitioned units are calculated, deriving a minimized distortion cost based on the plurality of distortion costs, and obtaining a corresponding refined first and second motion vectors based on the minimized distortion cost.”
	This amendment seems to suggest that “for every one partitioned unit of the plurality of partitioned units” a respective set of “a first motion vector and a second motion vector” is (n>1, n ∈ ℕ), n different sets of “a first motion vector and a second motion vector” will be identified. There is no support in the original disclosure for these amendments.
Independent claims 18 and 35 now further recite: 
		“when the current block of pixels is not partitioned for motion vector refinement: coding the current block of pixels by using the identified first and second motion vectors.”
	The “identifying a first motion vector and a second motion vector refining” is only executed “when the current block of pixels is partitioned for motion vector refinement”. Regardless, even the assumption the “coding the current block of pixels by using the identified first and second motion vectors” is relying on the sets of “first and second motion vectors” identified “for every one partitioned unit of the plurality of partitioned units”, there is no support for this assumption in the original disclosure. 
 
Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 18 and 35 now recite: 
“refining the first and second motion vectors via a refining process, wherein the refining process includes: 
for each refined motion vector candidate, computing a distortion cost of the refined first and second motion vectors based on a difference between a first reference pixel set in a first reference frame indicated by the refined first motion vector and a second reference pixel set in a second reference frame indicated by the refined second motion vector, wherein the pixel sets are sub-sampling pixel data of a subset of the pixel data in only odd or even numbered lines of the pixel data according to the refined first and second motion vectors, 
wherein, when a plurality of distortion costs for the plurality of partitioned units are calculated, deriving a minimized distortion cost based on the plurality of distortion costs, and obtaining a corresponding refined first and second motion vectors based on the minimized distortion cost.”
	The refining process seems to be responsible for generating the “first and second refined motion vectors” by “obtaining a corresponding refined first and second motion vectors based on the minimized distortion cost”. However, a distortion cost is based on “a difference between a first reference pixel set in a first reference frame indicated by the refined first motion vector and a second reference pixel set in a second reference frame indicated by the refined second motion vector”. This step seems to use future results as an input to obtain said future results. This is not possible.
 Independent claims 18 and 35 now further recite: 
		“when the current block of pixels is not partitioned for motion vector refinement: coding the current block of pixels by using the identified first and second motion vectors.”
	Since the “identifying a first motion vector and a second motion vector refining” is contingent on “when the current block of pixels is partitioned for motion vector refinement”, there is no antecedent bases for “the identified first and second motion vectors” in this last part of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488